                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA,                     )       Case No.: 1:18 CR 182-002
                                              )
       Plaintiff                              )       JUDGE SOLOMON OLIVER, JR.
                                              )
       v.                                     )
                                              )
DEON JOHNSON,                                 )       ORDER ACCEPTING PLEA
                                              )       AGREEMENT, JUDGMENT AND
                                              )       REFERRAL TO U. S. PROBATION
       Defendant                              )       OFFICE



       This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker regarding the change of plea hearing of Deon Johnson, which

was referred to the Magistrate Judge with the consent of the parties.

       On August 1, 2018, the Government filed a 13 count Indictment, charging Defendant, Deon

Johnson, in counts 1, 2 and 9, with Conspiracy to Possess with Intent to Distribute and to Distribute

Controlled Substances in violation of Title 21 U.S.C. 841(a)(1), (b)(1)(A) and 846, Manufacture and

Possession with Intent to Distribute a Controlled Substance, and Aiding and Abetting in violation

of 21 U.S.C. 841(a)(1) and (b)(1)(A ) and 18:2, and Use of a Communication Facility in Furtherance

of a Drug Trafficking Crime, in violation of 21 U.S.C. 843(b). Defendant Johnson was arraigned

on August 23, 2018, and entered a plea of not guilty to Counts 1, 2 and 9, before Magistrate Judge

Kathleen B. Burke. On August 8, 2019, 2019, Magistrate Judge Thomas M. Parker received
Defendant Johnson’s plea of guilty to Counts 1, 2 and 9 of the Indictment and issued a Report and

Recommendation (“R&R”) concerning whether the plea should be accepted and a finding of guilty

entered.

       Neither party submitted objections to the Magistrate Judge’s R&R.

       On de novo review of the record, the Magistrate Judge’s R&R is hereby adopted. Defendant

Arion Colvin is found to be competent to enter a plea and to understand his constitutional rights.

He is aware of the charges and of the consequences of entering a plea. There is an adequate factual

basis for the plea. The Court finds the plea was entered knowingly, intelligently, and voluntarily.

The plea agreement is hereby approved.

       Therefore, Defendant Johnson is adjudged guilty of Counts 1, 2 and 9 of the Indictment, in

violation of Title 21 U.S.C. 841(a)(1), (b)(1)(A) and 846,21 U.S.C. 841(a)(1) and (b)(1)(A ) and

18:2, and 21 U.S.C. 843(b). This matter was referred to the U. S. Probation Department for the

completion of a pre-sentence investigation report. Sentencing will be held on November 18, 2019,

2019, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West

Superior Avenue, Cleveland, Ohio.

       IT IS SO ORDERED.

                                             /s/SOLOMON OLIVER, JR.
                                             UNITED STATES DISTRICT JUDGE

September 12, 2019
